Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Claim Rejections - 35 USC § 112

 Claims 1,3-8 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). In the present applicant, While one skilled in the art could have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how Applicant envisioned achieving the goal of “interacting with a shared ledger maintained by a plurality of participants in a shared ledger network, the shared ledger including a set of consensus rules including that a participating entity providing evidence includes a proof-of-identity, and that the proof-of-identity corresponds to one of a plurality of authorized participating entities”. Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
he teaching provided in the specification is that of paragraph [0025].  The specification states that  "blockchain" as used herein refers to a decentralized electronic ledger of data records which are authenticated by a federated consensus protocol, paragraph [0058] where it states “[a] block chain provides numerous advantages over traditional databases. A large number of nodes of a block chain may reach a consensus regarding the validity of a transaction contained on the transaction ledger. As such, the status of the instrument and the resources associated therewith can be validated and cleared by one participant and [0026] [b]y using this method of validating transactions via a federated consensus mechanism, duplicate or erroneous transactions are prevented from becoming part of the accepted block chain, thus reducing the risk of data record tampering and increasing the security of the transactions within the system.”
The specification fails to teach one skilled in the art the steps required for the following: 1) the high-level pseudo code for accepting a transaction via consensus and rules that fail for the blockchain,   2) inputs for the transaction: transaction inputs,  3) the algorithms for accepting the signature, 3) the algorithm for validating the transaction, including how to validate the transaction with respect to the current blockchain state. 
 .	The applicant may show possession of an invention by disclosure of drawings or descriptions that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole, with regard to the description requirement, a genus requires a precise definition, such as by a series of steps to distinguish it from other methods." University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species or by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a 
Neither the instant specification nor the claims have demonstrated common structure and/or function for the claimed genus interacting or  rules for interacting with a shared ledger maintained by a plurality of participants in a shared ledger network.


 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1,3-8 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims interacting with a shared ledger maintained by a plurality of participants in a shared ledger network, the shared ledger including a set of consensus rules including that a participating entity providing evidence includes a proof-of-identity, and that the proof-of-identity corresponds to one of a plurality of authorized participating entities vague and indefinite as the limitation takes on two or more interpretation that are not of overlapping scope. In one reading, it reads on an algorithm for forming transactions to broadcast to the blockchain.   In a second, the interacting step is the step of adding a single transaction to the blockchain.  Also, it is unclear how the  proof of identity is carried out by consensus. In addition, its is not clear the shared ledger including a set of consensus rules including that a participating entity providing evidence includes a proof-of-identity, and that the proof-of-identity corresponds to one of a plurality of authorized participating entities

In addition, while the applicant can be their own lexicographer, consensus rules had been defined in the blockchain space. It applies to computers that have joined the blockchain network, the miners or validators by a proof-of-work mechanism by which miners compete to find a cryptographic nonce that satisfies a difficulty target set based on the total hash power of the network or including a proof-of-stake under which validators confirm transactions.  Accordingly, the applicant’s use of consensus rules is not clear. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of processing a subrogation claim without significantly more. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the reasons set forth in the rejection of 11/19/2021 which is incorporated by reference.
The applicant has amended the representative claim to include the additional abstract idea step of  1) interacting with a shared ledger maintained by a plurality of participants in a shared ledger network, the 
This judicial exception is not integrated into a practical application. In particular, the claims added the additional elements identified above. The blockchain hardware/software is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply it on a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a the blockchain amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception   using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. 26-29 describing  using general purpose or special purpose computing devices and MPEP 2106.05(f) where ep 2B: NO. The claims do not provide significantly more)  
 	Response to Arguments
Here, the applicant argues that the amended claims  recite an abstract idea or  integrate any such abstract idea into a practical application.  The applicant argues that the claims do not read on any the exceptions set forth in the guidance.  The abstract idea of reconciling a subrogated insurance claim reads on a fundamental economic practice and is within certain methods of organizing human activity. 
 The applicant next argues that the  Ex parte Steven Charles Davis concluded that blockchain claims cannot be performed by a human mind. The court however concluded that the  abstract idea was a  fundamental economic practice, e.g., a financial payment transaction.  Accordingly, this argument is not persuasive.
	The applicant next argues that the claims as a whole integrate the judicial exception into a practical application of the exception. The applicant argues that the claims improve upon conventional systems by providing evidence for a subrogation which  is trustless, secure, and immutable to ensure the subrogation claim is handled accurately, fairly, and without fraud.  The examiner disagrees that recording the subrogation on the blockchain is a practical application. The trustless, secure and immutable features argued by the applicant are inherent to  any application the blockchain. There is nothing in the specification that suggests that the applicant has improved  existing blockchain technologies by incorporating the subrogation claim.  In addition,   1) the argument is narrower in scope than the claims and 2) the high-level description of the blockchain and the arguments related thereto do not allege any improvement to the blockchain. See Ex parte Steven Charles, 14/718,930 showing the blockchain ineligible, in the 14/719,030 the claims were found to be patent eligible, for reciting an ordered combination of elements that: (i) are an improvement to blockchain or other technology or 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10949,926. Although the claims at issue are not identical, they are not patentably distinct from each other because  .

	 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 570-270-. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

 



/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698